Puerto Rico, Deciembre trece de mil novecientos. — Visto el presente recurso gubernativo interpuesto por el Abogado Don Manuel León Parra, como representante de J. Fernández y C“, del comercio de Mayagiiez, contra negativa del Registrador de la Propiedad de San Germán á' inscribir una escritura de venta judicial de parte de una finca rústica.— Resultando: Que iniciado el primero de Noviembre de mil ochocientos noventa y nueve procedimiento ejecutivo sumario en el Tribunal de Distrito de Ponce por los Sres. J. Fernández y Ctt contra Don Luis R. Delgado y Martínez, para hacer efectivo un crédito hipotecario por valor de cuatro mil trescientos sesenta y ocho pesos nueve centavos moneda provincial, vencido, el primero de Octubre del mismo año, se sacaron á pública subasta los bienes hipotecados consistentes en el condominio que por una sexta parte correspondía al deudor en la hacienda de cañas dulces denominada “Fraternidad,” sita en el barrio de Guánica, del término municipal de Yauco, valorado dicho condominio por los mismos interesados en la suma de ocho mil pesos moneda provincial, y que habiéndose pedido la adjudicación de los bienes por no haberse presentado postor en la subasta, el Tribunal por auto de veinte y dos de Marzo último, declaró nulo todo lo actuado desde primero de Febrero anterior, fecha de la providencia mandando sacar los bienes á pública subasta, por no haberse verificado el avalúo en la forma que determina la Orden del Cuartel General de treinta y uno de Enero de mil ochocientos noventa y nueve, dispo*487niendo se procediera á la tasación de los bienes por peritos, de la manera que dicha Orden General previene; y practicada aquélla y anunciada de nuevo la subasta, como tampoco se presentara licitador, se adjudicaron los bienes á los ejecutantes Sres. J. Fernández y C?, por las dos terceras partes de la tasación, y que otorgada de oficio la escritura de venta á los adjudicatarios, por el Presidente y Jueces Asocia, dos del Tribunal, en diez y nueve de Octubre último, ante el Notario de la Ciudad de Ponce Don Rafael León, presentado dicho documento al Registro para su inscripción, no fué admitida por el Registrador, según nota puesta al pie de la misma escritura, porque el procedimiento sumarísimo que se había seguido se hallaba en suspenso por el párrafo 2? de la Orden General de treinta y uno de Enero de mil ochocientos noventa y nueve, que_ se citaba en el mismo documento, la cual había sido prorrogada por disposiciones posteriores, y que no apareciendo subsanable el expresado defecto, no había lugar á verificar asiento alguno en el Registro.— Resultando: Que notificada la negativa del Registrador á Don Lucas Pagán y Seda, presentante del documento, como mandatario verbal de los Sres. J. Fernández y C?, en quince de Noviembre último, sin establecer protesta ni manifestación alguna de inconformidad, recogió la escritura, y en veinte y seis del mismo mes de Noviembre la presentó en este Tribunal á nombre de J. Fernández y C?, el Abogado Don Manuel León y Parra con escrito interponiendo el presente recurso contra la calificación del Registrador, y pidiendo se dejara sin efecto y se le ordenara la inscripción gratuita del documento, con las costas; alegando para ello que si bien el procedimiento, se había iniciado con arreglo al marcado en el Reglamento de la Ley Hipotecaria, la Corte de Justicia de Ponce por su auto de veinte y dos de Marzo del año en curso, había declarado nulo y de ningún valor todo lo actuado desde primero de Febrero anterior, en que se mandaran sacar los bienes á pública subasta por no haberse cumplido lo preceptuado en dicha Orden General, y en su conse*488cuencia se procedió á un nuevo avalúo de los bienes por peritos nombrados por las partes, siguiéndose desde entonces el.procedimiento que prescribía dicha Orden General, y por consiguiente holgaba la nota puesta por el Registrador de la Propiedad de San Germán, denegando la inscripción de la escritura. — Vistas la Orden General número 99, serie corriente, y las resoluciones de este Tribunal Supremo de once y veinte de Agosto último. — Considerando: Que según lo tiene declarado ya este Tribunal Supremo en las resoluciones citadas, el recurso gobernativo contra la negativa de los Registradores de la Propiedad á inscribir los títulos que se presentan al Registro, deben sustanciarse en la forma que determina la expresada Orden General ó sea preparándose el recurso ante el mismo Registrador, para que éste directamente remita los documentos expresados á este Tribunal-Supremo, á fin de que revoque ó confirme la negativa del Registrador dentro de los diez días siguientes, durante cuyo término, así el mismo Registrador con conocimiento ya del recurso anunciado ante él, como la parte recurrente, puedan hacer por escrito al Tribunal las alegaciones que estimen pertinentes á su derecho. — Considerando: Que no habiéndose ajustado á este procedimiento el presente recurso, no debe ser admitido. — Se declara no haber lugar á admitir el presente recurso gubernativo interpuesto por J. Fernández y C“, y devuélvase al representante de dicha sociedad la escritura que presentó con su escrito de veinte y dos de Noviembre último, comunicándose al Registrador de la Propiedad de San Germán la presente resolución, que se publicará en la Gaceta Oficial para su conocimiento y demás efectos correspondondientes, — Lo acordaron y firman los Sres. del Tribunal, y certifico.
José S. Quiñones. — José C. Hernández. — José M* Figueras. —Rafael Nieto Abeillé. — P. S., Eugenio Alvarez.